l5^7-/«/
                                ELECTRONIC RECORD




COA #      01-09-00437-CR                        OFFENSE: 29.02 (Robbery)

STYLE:     Gerald Hayes v. The State ofTexas     COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    351st District Court



DATE: 10/23/2014                  Publish: NO    TC CASE #:      1198372




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Gerald Hayes v. The State of Texas          CCA#:            1547-/4
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:     0SL2{?]fo){S                                SIGNED:                           PC:

JUDGE:       <JU L4AA4^^-                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD